 


110 HRES 329 EH: Congratulating the Barton College men’s basketball team for winning the 2007 NCAA Division II Men’s Basketball National Championship.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 329 
In the House of Representatives, U. S.,

June 12, 2007
 
RESOLUTION 
Congratulating the Barton College men’s basketball team for winning the 2007 NCAA Division II Men’s Basketball National Championship. 
 
 
Whereas the Barton College Bulldogs of Wilson, North Carolina, defeated Winona State University of Rochester, Minnesota, the undefeated and defending NCAA Division II Men’s Basketball National Champions, 77–75 on March 24, 2007, to become the 2007 NCAA Men’s Basketball National Champions; 
Whereas Anthony Atkinson of Barton College, the Elite Eight most valuable player, scored 10 points in the final 39 seconds of the game, including a layup at the buzzer, to give Barton College the NCAA Division II men’s basketball title and its first NCAA championship in any sport; 
Whereas Barton College played and won 9 overtime games during the 2006–2007 season to finish the season 31–5, including winning its last 21 games, a school record; 
Whereas Barton College, a school with just 1,000 students, defeated teams during the Elite Eight from schools with much larger student bodies (Grand Valley State, Michigan, 23,000 students, Cal State San Bernardino, 17, 000 students, and Winona State University, 8,000 students); 
Whereas Coach Ron Lievense of Barton College, who had served as a graduate assistant at Winona State University, summed up the Barton College victory: I don’t see how any ending could be any better for any team—ever; 
Whereas Barton College continues the long tradition of North Carolina schools winning NCAA basketball championships; 
Whereas Barton College was founded in 1902 as Atlantic Christian College and changed its name in 1990; and 
Whereas Barton College was named a Best Southeastern College for 2006 by the Princeton Review: Now, therefore, be it  
 
That the House of Representatives congratulates the Barton College men’s basketball team for winning the 2007 NCAA Division II Men’s Basketball National Championship. 
 
Lorraine C. Miller,Clerk.
